TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00098-CV



              Highland Lakes Villas Homeowners Association, Inc., Appellant

                                                v.

                                  Kyle Rodenbeck, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
    NO. D-1-GN-10-000439, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss the appeal, explaining that they have

settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             _____________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Joint Motion

Filed: May 10, 2013